Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
This office action is in response to the amendment filed on 4/26/2021.
Claims 1, 6-8, 10-11, and 16-18 have been amended.
Claims 1-20 are allowed with entering Examiner’s amendment listed below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Michael P. Burger (Reg#:77,680) on 6/03/2021 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS
Please amend claims 1, 4, 8, 11, 13-14, 16, and 19-20:

generating a hierarchical model of a plurality of software development streams, wherein each software development stream has an associated creation date; 
identifying points of interest having a status indication comprising a fixed status indication or an unfixed status indication, wherein the points of interest are associated with the plurality of software development streams; 
sequentially inspecting the points of interest in descending order of creation date of the points of interest, from most recent creation date of the points of interest to earliest creation date of the points of interest, to identify descendant development streams associated with the points of interest; 
during each inspection of a particular point of interest of the points of interest: 
traversing the descendant development streams corresponding to the particular point of interest sequentially in descending order of creation date of the descendant development streams, from most recent creation date of the descendant development streams to earliest creation date of the descendant development streams, to identify software build files corresponding to the descendant development streams; and 
during each traversal of a particular descendant development stream of the descendant development streams: 
identified status indication of the particular point of interest;
marking unmarked software build files of the software build files2Application No. 16/424,028Amendment and Response Accompanying Request for Continued Examination (RCE)devoid of [[a]] the software build file status indication and descending from the particular point of interest  with [[a]] the fixed status indication or [[an]] the unfixed status indication based on the identified status indication of the particular point of interest; 
ignoring, [[and]] marked software build files already associated with the fixed status indication or the unfixed status indication ; and 
generating an indication of a first subset of the software build files having the unfixed status indication and a second subset of the software build files having the fixed status indication.

4.	(currently amended)   The tangible, non-transitory, machine-readable medium of claim 1, wherein the points of interest comprise at least one of the software build files that are affected, fix targets, branchpoints, code commits, neutral build files, or a combination thereof, and wherein generating the hierarchical model of the plurality of software development streams comprises generating respective nodes on the hierarchical model for the at least one of the software build files that are affected, the fix targets, the branchpoints, and/or the neutral build files. 

8. (currently amended) The tangible, non-transitory, machine-readable medium of claim 1, wherein the first subset of software build files, the second subset of software build files, or both, include at least one of the software build files indicative of individual versions of an application.

11. (currently amended) A system for evaluating a plurality of software development streams to output an indication of software build files having an unfixed status indication or a fixed status indication, comprising: 
a client instance hosted by one or more data centers, wherein the client instance is accessible by one or more remote client networks; and
a processor of the system, wherein the processor  is configured to perform operations comprising: 
generating a hierarchical model of the plurality of software development streams, wherein the hierarchical model includes a plurality of nodes, wherein the plurality of nodes includes a subset of nodes corresponding to the software build files associated with the plurality of software development streams; 5Application No. 16/424,028 Amendment and Response Accompanying Request for Continued Examination (RCE) 
identifying points of interest having a status indication comprising a fixed status indication or an unfixed status indication, wherein the points of interest are associated with the plurality of software development streams; 
sequentially inspecting the points of interest in descending order of creation date of the points of interest, from most recent creation date of the 
during each inspection of a particular point of interest of the points of interest: 
traversing the descendant development streams corresponding to at the particular point of interest sequentially in descending order of creation date of the descendant development streams, from most recent creation date of the descendant development streams to earliest creation date of the descendant development streams, to identify respective nodes of the subset of nodes corresponding to the descendant development streams; and 
during each traversal of a particular descendant development stream of the descendant development streams: 
determining a nodal status indication for the identified respective nodes of the subset of nodes based on the identified status indication of the particular point  of interest and an ancestral relationship of the respective nodes with respect to the plurality of nodes; 
marking unmarked nodes of the respective nodes of the subset of nodes devoid of [[a]] the  nodal status indication and descending from the particular point of interest  with the determined nodal status indication and ignoring marked nodes of the respective nodes of the subset of nodes ; and 
evaluating the nodal status indication for the identified respective nodes of the subset of nodes to generate an indication of a first subset of the software build files having the unfixed status indication and a second subset of the software build files having the fixed status indication.

13.	(currently amended)   The system of claim 11, wherein identifying the points of interest having the status indication comprises identifying at least one of the software build files that are affected, fix targets, and/or code commits associated with the plurality of software development streams.

14.	(currently amended)   The system of claim 11, wherein the processor  is further configured to retrieve the status indication of the points of interest from a branch-build timeline of the plurality of software development streams.

16. (currently amended) A method, comprising: 
generating a hierarchical model of a plurality of software development streams; 
identifying points of interest having a status indication comprising a fixed status indication or an unfixed status indication, wherein the points of interest are associated with the plurality of software development streams; 
sequentially inspecting the points of interest in descending order of creation date of the points of interest, from most recent creation date of the points of interest to 
during each inspection of a particular point of interest of the points of interest: 
traversing the descendant development streams corresponding to the particular point of interest sequentially in descending order of creation date of the descendant development streams, from most recent creation date 7Application No. 16/424,028Amendment and Response AccompanyingRequest for Continued Examination (RCE)of the descendant development streams to earliest creation date of the descendant development streams, to identify software build files corresponding to the descendant development streams; and 
during each traversal of a particular descendant development stream of the descendant development streams: 
determining a software build file status indication for the software build files corresponding to the particular descendant development stream based on the identified status indication of the particular point of interest; 
marking unmarked software build files of the software build files2Application No. 16/424,028Amendment and Response Accompanying Request for Continued Examination (RCE)devoid of [[a]] the software build file status indication and descending from the particular point of interest  with [[a]] the fixed status indication or [[an]] the unfixed status indication based on the identified status indication of the particular point of interest; and 
ignoring marked software build files already associated with the fixed status indication or the unfixed status indication ; and 


19.	(currently amended)   The method of claim 16, wherein the points of interest comprise at least one of the software build files that are affected, fix targets, code commits, branchpoints, neutral build files, or a combination thereof. 

20.	(currently amended)   The method of claim 19, wherein determining the descendant development streams associated with the points of interest comprises determining descendant development streams corresponding to the at least one of the software build files that are affected , the fix targets, and/or the code commits.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Previous cited Cimadamore (Cimadamore et al., US2019/0163478A1) discloses limitation about generating a hierarchical model of a plurality of software development streams, wherein each software development stream has an associated creation date, identifying points of interest associated with the plurality of software development streams having a status indication, wherein the points of interest are associated with the 
However Cimadamore does not explicitly disclose determining a software build file status indication for the software build files corresponding to the descendant development streams based at least on the status indication of the points of interest and a relative creation date of the software build files with respect to the creation date of the points of interest; and evaluating the software build file status indication for the software build files to generate an indication of a first subset of build files having an unfixed status indication and a second subset of build files having a fixed status indication.

Previous cited Henley (Henley et al., US2016/0092286A1) discloses limitation about sequentially inspecting the points of interest in descending order of creation date of the points of interest, from most recent creation date of the points of interest  to earliest creation date of the points of interest, and the traversing the descendant development streams from most recent creation date of the descendant development streams to earliest creation date of the descendant development streams, to identify software build files   corresponding to the descendant development streams,  creation date of the software build files, and generating an indication of a first subset of build files having an unfixed status indication  and a second subset of build files having a fixed status indication.
However, Cimadamore modified by Henley does not explicitly disclose each of points of interest having a status indication including a fixed status indication or an unfixed status indication, during each inspection of a particular point of interest of the points of interest traversing the descendant development streams, and during each traversal of a particular descendant development stream of the descendant development streams determining a software build file status indication and marking unmarked software build files of the software build files2Application No. 16/424,028Amendment and Response Accompanying Request for Continued Examination (RCE)devoid of the status indication and descending from the particular point of interest  with  the fixed status indication or  the unfixed status indication according to the identified status indication of the particular point of interest.

Therefore, in view of the recited computer program product comprising machine-readable instructions when executed by one or more processors to perform operations: “generating a hierarchical model of a plurality of software development streams, wherein each software development stream has an associated creation date; identifying points of interest having a status indication comprising a fixed status indication or an unfixed status indication, wherein the points of interest are associated with the plurality of software development streams; sequentially inspecting the points of interest in 


Moreover, in view of the recited system including a hardware processor for evaluating a plurality of software development streams to output an indication of software build files having an unfixed status indication or a fixed status indication including a client instance hosted by one or more data centers, wherein the system is configured to perform operations comprising: “generating a hierarchical model of the plurality of software development streams, wherein the hierarchical model includes a plurality of nodes, wherein the plurality of nodes includes a subset of nodes corresponding to the software build files associated with the plurality of software development streams; 5Application No. 16/424,028Amendment and Response AccompanyingRequest for Continued Examination (RCE)identifying points of interest having a status indication comprising  a fixed status indication or an unfixed status indication, wherein the points of interest are associated with the plurality of software development streams; sequentially inspecting the points of interest in descending order of creation date of the points of interest, from most recent creation date of the points of interest to earliest creation date of the points of interest, to identify descendant development streams associated with the points of interest; during each inspection of a particular point of interest of the points of interest: traversing the descendant development streams corresponding to at the particular point of interest sequentially in descending order of creation date of the descendant development streams, from most recent creation date of the descendant development streams to earliest creation date of the descendant development streams, to identify respective nodes of the subset of nodes corresponding to the descendant 
Consequently, claim 11 is allowed. Claims 12-15 are also allowed due to their dependency on allowable independent claim 11.

Furthermore, in view of the recited method for performing steps of: “generating a hierarchical model of a plurality of software development streams; identifying points of interest having a status indication comprising a fixed status indication or an unfixed status indication, wherein the points of interest are associated with the plurality of software development streams; sequentially inspecting the points of interest in descending order of creation date of the points of interest, from most recent creation 
Consequently, claim 16 is allowed. Claims 17-20 are also allowed due to their dependency on allowable independent claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kramer et al., (US2010/0153919A1) discloses a method to build software derivative version from source version and provide configuration information of the build version;
Bartlow et al., (US20150286558A1) discloses a method for software development stream including different stages with master, branch, and merging.
Jia Ma, ("Configuration Management Improvement Stream-overview generator") discloses a configuration management tool for generating improved stream overview for software development;
Walrad et al., "The Importance of Branching Models in SCM" discloses software development stream in a branch by release model in Software Configuration Management which includes creation date, branch points and build files/release. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Z.W/Examiner, Art Unit 2192 
   
/S. Sough/SPE, AU 2192